Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100451796 (“Gan”) in view of US 2012/0007081 A1 (“Chung”) and US 2014/0054702 A1 (“Choi”).

Regarding claim 1, Gan shows (Fig. 1) a thin film transistor (11, para 19) comprising a first electrode (111, para 20), a second electrode (112, para 21), an active layer (117, a well-known active/channel layer made with amorphous silicon, para 35), a gate (115) and a gate insulation layer (116, a well-known gate insulating material made with silicon nitride, para 23), 

    PNG
    media_image1.png
    831
    971
    media_image1.png
    Greyscale


wherein a projection of the connecting arm of the first electrode on the gate does not have an overlapped region with the gate (111 horizontal portion does not overlap with the gate 115 as shown above); and
wherein the strip arm of the first electrode consists of one portion connected to the connecting arm and the other portion away from the connecting arm (as shown above).

Gan does not show a portion of an orthogonal projection of the active layer on the first electrode or the second electrode within a first region, which is a region between the connecting arm and the strip arm of the second electrode, is at least partially hollowed-out; and
 a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm.

Chung shows (Fig. 8C) a portion of an orthogonal projection of the active layer (126, para 102) on the first electrode (132) or the second electrode (134) within a first region (SR), which is a region between the connecting arm (connecting portion of first electrode 132 on the left of VR) and the strip arm of the second electrode (horizontal strip arm of second electrode 134), is at least partially hollowed-out (VR, removed portion of 126, para 104).

The motivation to do so is that the combination provides a better viewing with the channel defect due to astigmatism that can be prevented (para 104).
Gan in view of Chung does not show a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm.

    PNG
    media_image2.png
    436
    847
    media_image2.png
    Greyscale

Choi shows (Fig. 2) a first width (shown above) of the portion (strip arm of first electrode 1) connected to the connecting arm (shown above) is greater than a second width (shown above) of the portion away from the connecting arm.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gan in view of Chung, including first electrode’s strip arms, with the invention of Choi.  
The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would 

Regarding claim 2, Gan shows (Fig. 1) wherein the first electrode (111) comprises two said strip arms (vertical portions of 111 as shown) and one said connecting arm (horizontal portion of 111 as shown), wherein the connecting arm is connected with ends of the two strip arms to form a U-shaped structure, and wherein the second electrode comprises one said strip arm (vertical portion of 112) which is positioned within an opening of the U-shaped structure (as shown above).

Regarding claim 4, Gan shows (Fig. 1) wherein a number of the strip arm of the second electrode (1 strip arm from 112) is less than a number of the strip arm of the first electrode (2 strip arms from 111), and wherein the second electrode is an electrode for inputting signals (second electrode 112 connected to data line, para 30).

Regarding claim 8, Gan shows (Fig. 1) thin film transistors (TFT 11 and 12, para 30).
Gan is silent regarding an array substrate comprising thin film transistors according to claim 1.
Chung shows (Fig. 5-8C) an array substrate (para 67) comprising a plurality of thin film transistors (T, adjacent to data line 130, para 61).

The motivation to do so is that the combination produces the predictable result of having a display device with pluralities of TFTs driving pluralities of pixels required for the display (para 41, 51).  

Regarding claim 9, Gan shows (Fig. 1) wherein the first electrode (111) of the thin film transistor (11) is electrically connected with a pixel electrode (111 connected to pixel electrode, para 30), and the second electrode (112) is electrically connected with a data line (para 30).
Gan does not show the first electrode of the thin film transistor is electrically connected with a pixel electrode through a via.
Chung shows (Fig. 5-6F) show the first electrode (134) of the thin film transistor is electrically connected with a pixel electrode through a via (138, contact hole which is similar to a via for the purpose of connecting two different layers at two different heights).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chung embodiment Fig. 5-8C, with via between first electrode and pixel electrode, to the invention of Gan in view of Chung Embodiment of Fig. 9.
The motivation to do so is that the combination produces the predictable result of TFT first electrode connecting to the pixel electrode for the purpose of display (para 87).  

Regarding claim 12, Gan in view of Chung shows a displaying device (specified in the description of Gan, para 10) comprising an array substrate (Chung with plurality of thin film transistors) according to claim 8.

claim 14, Gan shows (Fig. 1-3) a method for preparing a thin film transistor comprising: 
a gate (115), a gate insulation layer (116), an active layer (117), a first electrode (111) and a second electrode (112), 
wherein the first electrode comprises a strip arm and a connecting arm connected with the strip arm, the second electrode comprises a strip arm, the strip arm of the first electrode and the strip arm of the second electrode are arranged sequentially in a first direction which is perpendicular to the extending direction of the strip arm of the first electrode and the strip arm of the second electrode (see claim 1 for details); and
wherein the strip arm of the first electrode consists of one portion connected to the connecting arm and the other portion away from the connecting arm (as shown above).

Gan does not show TFT forming on a base substrate;
a portion of an orthogonal projection of the active layer on the first electrode or the second electrode within a first region, which is a region between the connecting arm and the strip arm of the second electrode, is at least partially hollowed-out; and a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm; and
 a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm.

Chung shows (Fig. 5-8C) TFT (T, para 62) forming on a base substrate (110, Fig. 6A);
a portion of an orthogonal projection of the active layer (126, para 62) on the first electrode (132) or the second electrode (134) within a first region (SR, para 64), which is a region between the connecting arm (connecting portion between the two horizontal portion 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gan, including partially hollowed out active layer, with the invention of Chung.  
The motivation to do so is that due to the combination the channel defect due to astigmatism can be prevented (para 104).
Gan in view of Chung does not show a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm.

    PNG
    media_image2.png
    436
    847
    media_image2.png
    Greyscale

Choi shows (Fig. 2) a first width (shown above) of the portion (strip arm of first electrode 1) connected to the connecting arm (shown above) is greater than a second width (shown above) of the portion away from the connecting arm.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gan in view of Chung, including first electrode’s strip arms, with the invention of Choi.  
.

2. Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan in view of Choi.

Regarding claim 5, Gan shows (Fig. 1 shown below) 

    PNG
    media_image1.png
    831
    971
    media_image1.png
    Greyscale


a thin film transistor (11, para 19) comprising a first electrode (111, para 20), a second electrode (112, para 21), an active layer (117, amorphous silicon which is a well-known material for an active layer/channel layer for the device, para 23, 35), a gate (115, para 31) and a gate insulation layer (116, silicon nitride which is a well-known insulating material for gate insulation above the gate in Fig. 2, para 23), 
wherein the first electrode comprises a strip arm (vertical portions of 111) and a connecting arm (horizontal portion of 111 connecting the vertical arms of 111) connected with the strip arm, the second electrode comprises a strip arm (vertical portion of 112), the strip arm of the first electrode and the strip arm of the second electrode are arranged 
wherein the second electrode does not comprise the connecting arm, wherein the second electrode is an electrode for inputting signals (since second electrode 112 is connected to data line through which signals are inputted and first electrode 111 is connected to pixel electrode for outputting, page 5, 112 connected to data line, para 30); and
wherein the strip arm of the first electrode consists of one portion connected to the connecting arm and the other portion away from the connecting arm.
Gan does not show a first width of the portion connected to the connecting arm is greater than a second width of the portion away from the connecting arm.

    PNG
    media_image2.png
    436
    847
    media_image2.png
    Greyscale

Choi shows (Fig. 2) a first width (shown above) of the portion (strip arm of first electrode 1) connected to the connecting arm (shown above) is greater than a second width (shown above) of the portion away from the connecting arm.

The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape).  Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum shape by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to modify the claimed shape to the rest of the claimed invention.

Regarding claim 7, Gan shows (Fig. 1) the first electrode (111) comprises two said strip arms (vertical portions) and one said connecting arm (horizontal portion of 111 connecting the strip arms of 111), wherein the connecting arm is connected with ends of the two strip arms to form a U-shaped structure, and 
wherein the second electrode (112) comprises one said strip arm (vertical portion) which is positioned within an opening of the U-shaped structure (as explained in claim 1).

3. Claims 6, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan in view of Choi as applied to claim 5 above, further in view of Chung.

Regarding claim 6, Gan shows (Fig. 1) wherein a projection (top down view of 111 horizontal portion in Fig. 1) of the connecting arm (111 horizontal portion, which is connecting the two vertical strip arms of 111) of the first electrode (111) on the gate (115, 
the first electrode, gate (115), active layer (117) and second electrode (112).
Gan in view of Choi does not show a portion of an orthogonal projection of the active layer on the first electrode or the second electrode within a first region, which is a region between the connecting arm and the strip arm of the second electrode, is at least partially hollowed-out.
Chung shows (Fig. 5-8C) a portion of an orthogonal projection of the active layer (126, para 62, 102) on the first electrode (132) or the second electrode (134) within a first region (SR), which is a region between the connecting arm (the connecting  portion of 132 connecting the two horizontal portion of 132) and the strip arm of the second electrode (horizontal arm of 134), is at least partially hollowed-out (VR, para 104).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Gan in view of Choi, including partially hollowed out active layer, with the invention of Chung.  
The motivation to do so is that due to the combination the channel defect due to astigmatism can be prevented (para 104).

Regarding claim 10, Gan shows (Fig. 1) thin film transistors (TFT 11 and 12, para 30).
Gan in view of Choi is silent regarding an array substrate comprising a plurality of thin film transistors according to claim 5.
Chung shows (Fig. 5-8C) an array substrate (para 67) comprising a plurality of thin film transistors (T, adjacent to data line 130, para 61) according to claim 5.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chung, with array substrate having plurality of TFTs, to the invention of Gan in view of Choi.


Regarding claim 11, Gan shows (Fig. 1) wherein the first electrode (111) of the thin film transistor (11) is electrically connected with a pixel electrode (113, para 30) (connectivity not shown), and the second electrode (112) is electrically connected with a data line (not shown but mentioned in the description, para 30).
Gan in view of Choi does not show the first electrode of the thin film transistor is electrically connected with a pixel electrode through a via.
Chung shows (Fig. 5) the first electrode (drain electrode, 134, para 62) of the thin film transistor (T, para 62) is electrically connected with a pixel electrode (140, para 63) through a via (138, contact hole which is same as a via contact, para 63).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chung embodiment Fig. 5, with via, to the invention of Gan in view of Choi.
The motivation to do so is that the combination produces the desired connectivity of the TFT drain electrode with the pixel electrode for the purpose of displaying (para 87).

Regarding claim 13, Gan in view of Chung shows a displaying device (TFT structure for display, Gan, Abstract) comprising an array substrate (Chung, 108) according to claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1, 5 and 14 have been considered but are moot in view of the modified rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/W.H/          Examiner, Art Unit 2819                                                                                                                                                                                              /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819